Exhibit 10.2

 

Execution Copy

 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT (“Agreement”) dated this 22nd day of May 2015, by and
between E. Allen Nicholson (the “Executive”), Pacific Premier Bancorp, Inc. (the
“Company”) and Pacific Premier Bank (the “Bank” and, together with the Company,
the “Employers”).

 

WITNESSETH

 

WHEREAS, the Employers desire to assure themselves of the services of the
Executive for the period provided in this Agreement, and the Executive is
willing to serve in the employ of the Employers for such period, all in
accordance with the terms and conditions contained in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants herein set forth, it is
agreed that, effective June 22, 2015 (the “Effective Date”), the following terms
and conditions shall apply to Executive’s employment with the Employers:

 

1.             Definitions.  The following words and terms shall have the
meanings set forth below for the purposes of this Agreement:

 

(a)           Affiliate.  Affiliate of any person or entity means any
stockholder or person or entity controlling, controlled by or under common
control with such person or entity, or any director, officer or key executive of
such entity or any of their respective relatives.  For purposes of this
definition, “control,” when used with respect to any person or entity, means the
power to direct the management and policies of such person or entity, directly
or indirectly, whether through ownership of voting securities, by contracting or
otherwise; and the terms “controlling” and “controlled” have meanings that
correspond to the foregoing.

 

(b)           Base Salary.  References to “Base Salary” shall mean the
Executive’s annual base salary as then in effect.

 

(c)           Cause.  Termination of the Executive’s employment for “Cause”
shall mean termination because of personal dishonesty or incompetence, willful
misconduct, breach of fiduciary duty involving personal profit, intentional
failure to perform stated duties, willful violation of any law, rule or
regulation (other than traffic violations or other misdemeanor offenses) or
final cease-and-desist order or material breach of any provision of this
Agreement.

 

(d)           Change in Control.  “Change in Control” shall mean the occurrence
of any of the following events subsequent to the Effective Date: (i) the
acquisition of control of the Company or the Bank as defined in the rules and
regulations of the applicable banking regulators on the date hereof (provided
that in applying the definition of Change in Control as set forth under the
rules and regulations of the applicable banking regulators, the Board of
Directors of Employers shall substitute its judgment for that of the applicable
banking regulators); (ii) an event that would be required to be reported in
response to Item 5.01(a) of the Current Report on Form 8-K pursuant to Sections
13 or 15(d) of the Securities Exchange Act of 1934, as amended (“Exchange Act”),
or any successor thereto, whether or not any class of securities of the

 

--------------------------------------------------------------------------------


 

Company is registered under the Exchange Act; (iii) any “person” (as such term
is used in Sections 13(d) and 14(d) of the Exchange Act), after the date hereof,
other than a trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any Affiliate of the Company, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 25% or more of the
combined voting power of the Company’s then outstanding securities; (iv) the
sale or other disposition of all or substantially all of the assets of the
Company or the transfer by the Company of greater than 25% of the voting
securities of the Company; or (v) during any period of three consecutive years,
individuals who at the beginning of such period constitute the Board of
Directors of the Company cease for any reason to constitute at least a majority
thereof, unless the election, or the nomination for election by stockholders, of
each new director was approved by a vote of at least two-thirds of the directors
then still in office who were directors at the beginning of the period.

 

(e)           Code.  “Code” shall mean the Internal Revenue Code of 1986, as
amended.

 

(f)            Confidential and Proprietary Information.  “Confidential and
Proprietary Information” shall mean any and all (i) confidential or proprietary
information or material not in the public domain about or relating to the
business, operations, assets or financial condition of the Employers or any
Affiliate of the Employers or any of the Employers’ or any such Affiliate’s
trade secrets; and (ii) information, documentation or material not in the public
domain by virtue of any action by or on the part of the Executive, the knowledge
of which gives or may give the Employers or any Affiliate of the Employers an
advantage over any person not possessing such information. For purposes hereof,
the term Confidential and Proprietary Information shall not include any
information or material (i) that is known to the general public other than due
to a breach of this Agreement by the Executive or (ii) was disclosed to the
Executive by a person who the Executive did not reasonably believe was bound to
a confidentiality or similar agreement with the Employers.

 

(g)           Date of Termination.  “Date of Termination” shall mean (i) if the
Executive’s employment is terminated for Cause or for Disability, the date
specified in the Notice of Termination, and (ii) if the Executive’s employment
is terminated for any other reason, the date on which a Notice of Termination is
given or as specified in such Notice.

 

(h)           Disability.  Termination by the Employers of the Executive’s
employment based on “Disability” shall mean termination because of any physical
or mental impairment which qualifies the Executive for disability benefits under
the applicable long-term disability plan maintained by the Company or the Bank
or, if no such plan applies, which would qualify the Executive for disability
benefits under the Federal Social Security System.

 

(i)            Good Reason.  Termination by the Executive of the Executive’s
employment for “Good Reason” shall mean termination by the Executive following a
Change in Control based on:

 

(A)                               Without the Executive’s express written
consent, a material adverse change made by the Employers which would reduce the
Executive’s functions, duties or responsibilities as Executive Vice President
and Chief Financial Officer of the Company and the Bank.

 

2

--------------------------------------------------------------------------------


 

(B)                               Without the Executive’s express written
consent, a material reduction by the Employers in the Executive’s Base Salary as
the same may be increased from time to time; or

 

(C)                               Without the Executive’s express written
consent, the Employers require the Executive to be based at a location more than
50 miles from Irvine, California (which requirement shall be deemed to be a
material change in the geographic location at which the Executive must perform
services for the Employers), except for required travel on business of the
Employers to an extent substantially consistent with the Executive’s present
business travel obligations.

 

Good Reason shall, for all purposes under this Agreement, be construed and
administered in manner consistent with the definition of “good reason” under
Treasury Regulation § 1.409A-1(n).

 

(j)            IRS.  IRS shall mean the Internal Revenue Service.

 

(k)           Notice of Termination.  Any purported termination of the
Executive’s employment by the Employers for any reason including, without
limitation, for Cause or Disability, or by the Executive for any reason
including, without limitation, for Good Reason, shall be communicated by written
“Notice of Termination” to the other party or parties hereto.  For purposes of
this Agreement, a “Notice of Termination” shall mean a dated notice which
(i) indicates the specific termination provision in this Agreement relied upon,
(ii) sets forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of Executive’s employment under the provision so
indicated, (iii) specifies a Date of Termination, which shall be not less than
thirty (30) nor more than ninety (90) days after such Notice of Termination is
given, except in the case of the Company’s termination of Executive’s employment
for Cause, which shall be effective immediately; and (iv) is given in the manner
specified in Section 14 hereof.

 

(l)            Separation from Service.  “Separation from Service” means
termination of Executive’s employment with the Employers for reasons other than
death or Disability and shall be determined in accordance with the requirements
of Section 409A of the Code and Treasury Regulation § 1.409A-1(h) based on the
facts and circumstances surrounding the termination of the Executive’s
employment and whether the Employers and the Executive intended for the
Executive to provide significant services for the Employers following such
termination.

 

(m)          Specified Employee.  A Specified Employee of the Employers shall
include any Executive identified as a “specified employee” under Treasury
Regulation section 1.409A-1(i) if any stock of the Company is publicly traded on
an established securities market or otherwise.

 

3

--------------------------------------------------------------------------------


 

2.             Term of Employment.

 

(a)           Each of the Company and the Bank hereby employs the Executive as
Executive Vice President and Chief Financial Officer of the Company and the
Bank, and the Executive hereby accepts said employment and agrees to render such
services to the Employers, on the terms and conditions set forth in this
Agreement.  The term of employment under this Agreement shall be for a term of
one year commencing the Effective Date, unless such term is extended as provided
in this Section 2.  On the annual anniversary of the Effective Date and each
annual anniversary thereafter, the term of this Agreement shall automatically be
extended for an additional one year unless either the Executive on the one hand,
or the Company or the Bank on the other hand, gives written notice to the other
party or parties hereto of such party’s or parties’ election not to extend the
term, with such notice to be given not less than ninety (90) days prior to any
such anniversary date, in which case this Agreement shall terminate at the
conclusion of its remaining term.  References herein to the “Term of Employment”
shall refer both to the initial term and any extension thereof.

 

(b)           During the Term of Employment, the Executive shall perform such
executive services for the Employers consistent with Executive’s titles and such
executive services which are from time to time assigned to Executive by the
Employers’ respective Boards of Directors.  The Executive shall devote
Executive’s entire business time, attention, skill and energy exclusively to the
business of the Employers.  The Executive shall not engage or prepare to engage
in any other business activity, whether or not such business activity is pursued
for gain, profit or other economic or financial advantage; provided, however,
that the Executive may engage in appropriate civic, charitable or religious
activities and devote a reasonable amount of time to private investments or
boards or other activities provided that such activities do not interfere or
conflict with the Executive’s responsibilities and are not or not likely to be
contrary to the Employers interests.

 

3.             Compensation and Benefits.

 

(a)           The Employers shall compensate and pay the Executive for services
during the Term of Employment a base salary of $275,000 per year (“Base
Salary”), which may be increased from time to time in such amounts as may be
determined by the Board of Directors of the Employers and may not be materially
reduced without the Executive’s express written consent.  The Executive’s Base
Salary shall be paid in periodic installments (not less than monthly) in
accordance with the general payroll practices of the Employers, as in effect
from time to time.

 

(b)           During the Term of Employment, the Executive shall be entitled to
participate in and receive pension or other retirement benefit plan, profit
sharing, stock option, employee stock ownership, or other plans, benefits and
privileges given to employees and executives of the Employers, to the extent
commensurate with Executive’s then duties and responsibilities as fixed by the
Boards of Directors of the Employers.

 

(c)           Executive shall be entitled to receive all benefits and conditions
of employment generally available to other executives of Employers, including,
without limitation, sick leave, disability, accident, life, hospitalization,
medical and dental insurance, paid holidays, and participation in any pension,
profit sharing or other retirement plan pursuant to the terms of said plans

 

4

--------------------------------------------------------------------------------


 

(d)           Executive shall accrue paid vacation at the rate of four weeks per
year and paid sick leave at the rate of two hours per pay period unless extended
for years of service as governed by the Employers’ Employee Handbook.  Except as
stated herein, other terms and conditions of Executive’s vacation and sick pay
shall be governed by Employers’ Employee Handbook, as amended from time to time.

 

(e)           Executive shall be eligible for a discretionary performance bonus
in accordance with the Employers’ executive compensation plan.

 

(f)            On and as of the Effective Date, the Executive shall be awarded
10,000 restricted shares of the Company’s common stock, par value $0.01 per
share (the “Restricted Shares”), which shall be granted pursuant to the
Company’s Amended and Restated 2012 Long-Term Incentive Plan (the “LTIP”).  The
Restricted Shares shall vest one-third (1/3) on each of the first, second and
third anniversaries of the Effective Date, if not earlier forfeited pursuant to
the terms of the LTIP or the restricted stock award agreement evidencing the
grant of the Restricted Shares to the Executive.

 

4.             Expenses.  The Employers shall reimburse the Executive or
otherwise provide for or pay for all reasonable expenses incurred by the
Executive in furtherance of or in connection with the business of the Employers,
including, but not by way of limitation, traveling expenses, subject to such
reasonable documentation and other limitations as may be established by the
Boards of Directors of the Employers.  If such expenses are paid in the first
instance by the Executive, the Employers shall reimburse the Executive
therefore.

 

5.             Termination.

 

(a)           The Employers shall have the right, at any time upon prior Notice
of Termination, to terminate the Executive’s employment for any reason,
including, without limitation, termination for Cause or Disability, and the
Executive shall have the right, upon prior Notice of Termination, to terminate
Executive’s employment for any reason.

 

(b)           In the event that, during the Term of Employment, (i) the
Executive’s employment is terminated by the Employers for Cause or (ii) the
Executive terminates his employment hereunder other than for Disability or Good
Reason, the Executive shall have no right pursuant to this Agreement to
compensation or other benefits for any period after the applicable Date of
Termination other than for Base Salary accrued through the Date of Termination. 
To the extent that Executive voluntarily terminates his employment with either
one of the Employers, he shall be deemed to have voluntarily terminated his
employment with the other Employer.

 

(c)           In the event that the Executive’s employment is terminated as a
result of Disability or death during the Term of Employment, the Executive or
the Executive’s estate (as the case may be) shall receive the lesser of
(i) Executive’s existing Base Salary as in effect as of the Date of Termination
or death, less taxes and other required withholding and (ii) Executive’s Base
Salary for the duration of the Term of Employment, less taxes and other required
withholding.  Payment pursuant to this Section 5(c) shall be paid to the
Executive or Executive’s estate (as the case may be) on the sixtieth (60th) day
after the Date of Termination or death.

 

5

--------------------------------------------------------------------------------


 

(d)           In the event that the Executive’s employment is terminated during
the Term of Employment (i) by the Employers for other than Cause, Disability, or
the Executive’s death or (ii) by the Executive for Good Reason, and, in each
case, such termination occurs within two (2) years following a Change in
Control, then the Employers shall, subject to Section 6 hereof, if applicable,
provide the benefits described in subparagraphs (A) and (C) of this
Section 5(d).  Such a termination shall be deemed an involuntary termination,
provided that, with respect to a termination by the Executive for Good Reason,
the Good Reason basis for termination has not been cured within thirty (30)
business days after a written notice of such Good Reason basis has been given by
the Executive to the Employers, and such written notice has been given no more
than ninety (90) days after the initial occurrence of the Good Reason basis for
termination.

 

In the event that the Executive’s employment is terminated by the Employers for
other than Cause, Disability, or the Executive’s death and such termination does
not occur in conjunction with or within two (2) years following a Change in
Control, then the Employers shall provide the benefits described in
subparagraphs (B) and (C) of this Section 5(d).  Such a termination shall be
deemed an involuntary termination.

 

(A)          Pay to the Executive a cash severance amount equal to the sum of
the Executive’s Base Salary plus his incentive bonus for the previous year as in
effect immediately prior to the Date of Termination, less taxes and other
required withholding.

 

(B)          Pay to the Executive a cash severance amount equal to the
Executive’s Base Salary as in effect immediately prior to the Date of
Termination.

 

(C)          Permit for a period ending at the earlier of (i) the one-year
anniversary of the Date of Termination or (ii) the date of the Executive’s
full-time employment by another employer, the Executive to obtain group health,
life, accident, and disability insurance in which the Executive was entitled to
participate immediately prior to the Date of Termination (other than any stock
option or other stock compensation plans or bonus plans of the Employers),
provided that in the event that Executive’s participation in any such plan,
program or arrangement is barred, the Employers shall cease such benefits.  The
Employers shall charge the Executive 100% of the “applicable premium” (as within
the meaning of section 4980B(f)(4) of the Code) for such continued coverage. For
each month in which the Executive is required to pay the “applicable premium,”
the Employers shall reimburse the Executive for the after-tax cost of the
“applicable premium,” minus the same deductible and co-payment rate as are paid
by the Employers’ employees, as in effect from time to time (the “Health
Payment”).  The Employers shall pay the Health Payment on the first payroll day
of each month during which the Executive is required to pay the “applicable
premium.”  The Health Payment paid to the Executive during the period of time
during which the Executive would be entitled to continuation coverage under the
Employers’ group health plan under COBRA is intended to qualify for the
exception from deferred compensation as a medical benefit provided in accordance
with the requirements of Treasury Regulation §1.409A-l(b)(9)(v)(B). The Health
Payment shall be reimbursed to the Executive in a manner that complies with the
requirements of Treasury Regulation §1.409A-3(i)(l)(iv).  The COBRA health care
continuation coverage period under Section 4980B of the Code shall run
concurrently with the period of continued health coverage following the Date of
Termination.

 

6

--------------------------------------------------------------------------------


 

Other than the monthly payments required by Section 5(d)(C) above, any payment
required to be made by the Employers pursuant to this Section 5(d) shall be paid
in a lump sum on the sixtieth (60) day following the Date of Termination. 
Notwithstanding the foregoing, if necessary to comply with the requirements of
Section 409A of the Code, the Employers shall not be required to make any
payments pursuant to this Section 5(d) unless the Executive has undergone a
Separation from Service.

 

(e)           In receiving any payments pursuant to this Section 5, the
Executive shall not be obligated to seek other employment or take any other
action by way of mitigation of the amounts payable to the Executive hereunder,
and such amounts shall not be reduced or terminated whether or not the Executive
obtains other employment.

 

(f)            Restrictions on Timing of Distribution.  Notwithstanding any
provision of this Agreement to the contrary, if Executive is a Specified
Employee on the Date of Termination and, as a result thereof, Section 409A of
the Code and the rules promulgated thereunder would so require, payments
pursuant to Section 5(d) may not commence earlier than six (6) months and one
day after the Date of Termination.  For the avoidance of doubt, this
Section 5(f) shall not result in any forfeiture of payment but only a delay
until such time as payment can be made in compliance with Section 409A of the
Code.

 

(g)           In addition to the provisions of Sections 5(b) through 5(e), the
Executive or the Executive’s estate, as applicable, shall be entitled to
Executive’s Base Salary and vacation accrued through the Date of Termination or
death, payable in accordance with California law, and reimbursement of all
expenses reimbursable to the Executive at the Date of Termination or death. In
the event the Executive dies during the six (6) month postponement period
described in Section 5(f), the amounts withheld on account of Section 409A of
the Code shall be paid to the Executive’s estate.

 

(h)           NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, THE
EXECUTIVE’S ENTITLEMENT TO ANY BENEFITS UNDER SECTION 5(d) ABOVE ARE CONTINGENT
UPON THE EXECUTIVE EXECUTING A RELEASE OF ANY AND ALL CLAIMS (“RELEASE”) IN
FAVOR OF THE EMPLOYERS, THE FORM OF WHICH RELEASE IS BEING PROVIDED TO THE
EXECUTIVE SIMULTANEOUS HEREWITH.  THE RELEASE MUST BE RETURNED DULY EXECUTED BY
THE EXECUTIVE TO THE EMPLOYERS NO LATER THAN THE CONCLUSION OF THE EXECUTIVE’S
EMPLOYMENT, AND MUST BECOME EFFECTIVE AND NON-REVOCABLE BY THE PAYMENT DATE
SPECIFIED ABOVE.  THE EXECUTIVE’S FAILURE TO TIMELY COMPLY WITH THE TERMS OF
THIS SECTION 5(h) SHALL RESULT IN A COMPLETE FORFEITURE OF THE APPLICABLE
BENEFITS AND PAYMENTS.

 

7

--------------------------------------------------------------------------------


 

(i)            The payments and benefits under this Agreement are intended to
either be exempt from Section 409A of the Code or comply with the requirements
of Section 409A of the Code.  Any ambiguity or question about the application of
Section 409A of the Code shall first be resolved in favor of an exemption from
Section 409A of the Code and, if not permissible, in compliance with Section
409A of the Code.  Accordingly, this Agreement shall be interpreted and
administered at all times in accordance with the foregoing and Section 409A of
the Code to the extent applicable.  Notwithstanding the foregoing or any other
provision of this Agreement to the contrary, neither the Employers nor any of
their officers, directors, executives or agents makes any guarantee or
representation regarding the tax consequences of this Agreement or any payments
or benefits provided for hereunder.  The Executive acknowledges that he is
solely responsible for any taxes incurred in connection with this Agreement
including, without limitation, any excise taxes, penalties or interest payments
to the extent applicable to any payments or benefits under this Agreement.

 

6.             Limitation of Benefits under Certain Circumstances.  If the
payments and benefits pursuant to Section 5 hereof, either alone or together
with other payments and benefits which the Executive has the right to receive
from the Employers, would constitute a “parachute payment” under Section 280G of
the Code, the payments and benefits payable by the Employers pursuant to Section
5 hereof shall be reduced, in the manner determined by the Executive, by the
amount, if any, which is the minimum necessary to result in no portion of the
payments and benefits payable by the Employers under Section 5 being
non-deductible to the Employers pursuant to Section 280G of the Code and subject
to the excise tax imposed under Section 4999 of the Code. The determination of
any reduction in the payments and benefits to be made pursuant to Section 5
shall be based upon the opinion of independent counsel selected by the
Employers’ independent public accountants and paid by the Employers.  Such
counsel shall be reasonably acceptable to the Employers and the Executive; shall
promptly prepare the foregoing opinion, but in no event later than thirty (30)
days from the Date of Termination; and may use such actuaries as such counsel
deems necessary or advisable for the purpose.  Nothing contained herein shall
result in a reduction of any payments or benefits to which the Executive may be
entitled upon termination of employment under any circumstances other than as
specified in this Section 6, or a reduction in the payments and benefits
specified in Section 5 below zero.

 

7.             Restrictions Respecting Confidential Information and
Non-Solicitation

 

(a)           The Executive acknowledges and agrees that by virtue of the
Executive’s position and involvement with the business and affairs of the
Employers, the Executive will develop substantial expertise and knowledge with
respect to all aspects of the Employers’ business, affairs and operations and
will have access to all significant aspects of the business and operations of
the Employers and to Confidential and Proprietary Information.

 

(b)           The Executive hereby covenants and agrees that, during the Term of
Employment, unless otherwise authorized by the Employers in writing, the
Executive shall not, directly or indirectly, under any circumstance: (i)
disclose to any other person or entity (other than in the regular course of
business of the Employers) any Confidential and Proprietary Information, other
than pursuant to applicable law, regulation or subpoena or with the prior
written consent of the Employers; (ii) act or fail to act so as to impair the
confidential or proprietary nature of any Confidential and Proprietary
Information; (iii) use any Confidential and Proprietary Information other than
for the sole and exclusive benefit of the Employers; or (iv)

 

8

--------------------------------------------------------------------------------


 

offer or agree to, or cause or assist in the inception or continuation of, any
such disclosure, impairment or use of any Confidential and Proprietary
Information. Following the Term of Employment, the Executive shall return all
documents, records and other items containing any Confidential and Proprietary
Information to the Employers (regardless of the medium in which maintained or
stored), or provide certification to the Employers as to their destruction.

 

(c)           While the Executive is employed by the Employers and for two (2)
years after the Date of Termination, the Executive shall not hire or solicit or
attempt to solicit for hire a Covered Employee, encourage another person to hire
a Covered Employee, or otherwise seek to adversely influence or alter such
Covered Employee’s relationship with the Employers or any of the Employers’
Affiliates (except during the Executive’s employment with the Employers, when
acting on the good faith belief that ending the Covered Employee’s employment
would be in the Employers’ best interest). A “Covered Employee” shall be any
person who has been employed by the Employers or any of the Employers’
Affiliates in which Executive was directly involved or had access to
Confidential and Proprietary Information at any time within the twelve (12)
months prior to the date of any action prohibited by the preceding sentence
occurs.

 

(d)           The Executive acknowledges that as a result of Executive’s
employment with the Employers, Executive has held and will continue to hold a
position of the highest trust in which Executive comes to know the Employers’
employees, its customers and its Confidential and Proprietary Information.  The
Executive agrees that the provisions of Section 7 (c) are necessary to protect
the Employers’ legitimate business interests.  The Executive warrants that these
provisions will not unreasonably interfere with Executive’s ability to earn a
living or to pursue Executive’s occupation after Executive’s employment ends for
any reason.  Executive agrees to promptly notify the Employers of the name and
address of any Person or entity to which Executive provides services during the
Covered Period and authorizes the Employers, after consultation with Executive
as to the form and content of any such notice, to notify that entity of
Executive’s obligations under this Agreement.

 

(e)           The parties agree that nothing in this Agreement shall be
construed to limit or negate the California Trade Secrets Act, codified at
California Civil Code section 3426 et seq., common law of torts,
confidentiality, trade secrets, fiduciary duty and obligations where such laws
provide the Employers with any broader, further or other remedy or protection
than those provided herein.

 

(f)            Because the breach of any of the provisions of this Section 7
will result in immediate and irreparable injury to the Employers for which the
Employers will not have an adequate remedy at law, the Employers shall be
entitled, in addition to all other rights and remedies, to seek a degree of
specific performance of the restrictive covenants contained in this Section 7
and to a temporary and permanent injunction enjoining such breach, without
posting bond or furnishing similar security.

 

8.             Cooperation in Legal Proceedings.  After the Date of Termination,
the Executive agrees to reasonably cooperate with the Employers and any of their
Affiliates in the defense or prosecution of any claims or actions that may be
brought against or on behalf of the Employers or their Affiliates, which relate
to events or occurrences that transpired while the Executive was employed by the
Employers.  The Executive’s reasonable cooperation in

 

9

--------------------------------------------------------------------------------


 

connection with such claims or actions shall include, but not be limited to,
being available to meet with counsel to prepare for discovery or trial and to
act as a witness on behalf of the Employers or any of their Affiliates.  The
Executive also agrees to reasonably cooperate with the Employers and any of
their Affiliates in connection with any investigation or review of any federal,
state, or local regulatory authority as any such investigation or review relates
to any acts or omissions that transpired while the Executive was employed by the
Employers.  The Executive understands that in any legal action, investigation,
or review covered by this Section 8 that the Employers expects the Executive to
provide only accurate and truthful information or testimony.  The Employers will
pay expenses necessarily and reasonably incurred by the Executive in complying
with this Section.

 

9.             Work Product.  The Executive acknowledges that all inventions
innovations, improvements, developments, methods, designs, analyses, drawings,
reports and all similar or related information (whether or not patentable) which
relate to the Employers or their Affiliates, research and development or
existing or future products or services and which are conceived, developed or
made by the Executive while employed by the Employers and their Affiliates
(“Work Product”) belong to the Employers or such Affiliates (as applicable). The
Executive shall prom disclose such Work Product to the Boards of Directors of
the Employers and perform all actions reasonably requested by the Boards of
Directors (whether during or after the Executive’s employment) to establish and
confirm such ownership (including, without limitation, executing assignments,
consents, powers of attorney and other instruments).

 

10.          Return of Property.  On and after the Date of Termination for any
reason, or at any time during Executive’s employment, on the request or
direction of the Employers, the Executive will immediately deliver to the
Employers any or all equipment, property, material, Confidential and Proprietary
Information, Work Product or copies thereof which are owned by the Employers and
are in the Executive’s possession or control.  This includes documents or other
information prepared by the Executive, on Executive’s behalf or provided to the
Executive in connection with the Executive’s duties while employed by the
Employers, regardless of the form in which such document or information are
maintained or stored, including computer, typed, written, electronic, audio,
video, micro-fiche, imaged, drawn or any other means of recording or storing
documents or other information.  The Executive hereby warrants that the
Executive will not retain in any form such documents, Confidential and
Proprietary Information, Work Product or other information or copies thereof. 
The Executive may retain a copy of this Agreement and any other document or
information describing any rights the Executive may have after the termination
of the Executive’s employment.

 

11.          Dispute Resolution.  The Executive and the Employers agree that
arbitration in accordance with the Federal Arbitration Act and a Mutual
Arbitration Agreement in the form attached hereto as Attachment A entered into
by the Executive and the Employers simultaneous herewith shall be the exclusive
means for final resolution of any dispute between the parties arising out of or
relating to the Executive’s employment or this Agreement.  Such Mutual
Arbitration Agreement is incorporated by reference herein as though set forth in
full and will be deemed fully-executed and mutually binding on both the
Employers and the Executive once signed by the Executive.  The only exceptions
to proceeding under the mutual arbitration as provided for therein are:  (1) for
workers’ compensation and unemployment claims by Executive; and (2) when
injunctive relief is necessary to preserve the status quo or to prevent
irreparable injury to either party.  The parties hereto agree that injunctive
relief may be sought only from any court of competent jurisdiction located in
Orange County, California and the parties hereto consent to venue and personal
jurisdiction in any such court.

 

10

--------------------------------------------------------------------------------


 

12.          Withholding.  All payments required to be made by the Employers
hereunder to the Executive shall be subject to the withholding of such amounts,
if any, relating to tax and other payroll deductions as the Employers may
reasonably determine should be withheld pursuant to any applicable law or
regulation.

 

13.          Assignability.  The Employers may assign this Agreement and their
rights and obligations hereunder in whole, but not in part, to any corporation
or other entity with or into which the Employers may hereafter merge or
consolidate or to which the Employers may transfer all or substantially all of
their respective assets, if in any such case said corporation or other entity
shall by operation of law or expressly in writing assume all obligations of the
Employers hereunder as fully as if it had been originally made a party hereto,
but may not otherwise assign this Agreement or its rights and obligations
hereunder. The Executive may not assign or transfer this Agreement or any rights
or obligations hereunder because the Executive’s obligations are personal in
nature to the Executive.

 

14.          Notice.  For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth on the signature page hereto.  Any notice,
request, demand or other communication delivered or sent in the manner aforesaid
shall be deemed given or made (as the case may be) upon the earliest of (a) the
date it is actually received, (b) the business day after the day on which it is
delivered by hand, (c) the business day after the day on which it is properly
delivered to Federal Express (or a comparable overnight delivery service), or
(d) the third business day after the day on which it is deposited in the United
States mail. The Employers or the Executive may change their respective
addresses by notifying the other party or parties of the new addresses in any
manner permitted by this Section 14.

 

15.          Amendment; Waiver.  No provisions of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing and signed by the Executive and such officer or officers as
may be specifically designated by the Boards of Directors of the Employers to
sign on their behalf.  No waiver by any party hereto at any time of any breach
by any other party hereto of, or compliance with, any condition or provision of
this Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.

 

16.          Governing Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the United States
where applicable and otherwise by the substantive laws of the California,
without regard to any conflicts of laws provisions thereof.

 

17.          Nature of Obligations.  Nothing contained herein shall create or
require the Employers to create a trust of any kind to fund any benefits which
may be payable hereunder, and to the extent that the Executive acquires a right
to receive benefits from the Employers hereunder, such right shall be no greater
than the right of any unsecured general creditor of the Employers.

 

11

--------------------------------------------------------------------------------


 

18.          Headings.  The section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

19.          Validity.  The invalidity, illegality or unenforceability of any
provision of this Agreement, in whole or in part, shall not affect the validity,
legality or enforceability of any other provisions of this Agreement, which
shall remain in full force and effect.

 

20.          Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

 

21.          Negotiation of Agreement and Right of Independent Counsel. Each of
the parties hereto agrees that this Agreement will be deemed negotiated and
drafted by both parties, each of which has had the opportunity to review its
contents with independent counsel selected by such party prior to signing.  No
inferences will be drawn in favor of either party hereto with regard to any
asserted ambiguity in the terms of this agreement under any provision of the
California Civil Code.

 

22.          Regulatory Prohibition and Required Provisions.

 

(a)           Notwithstanding any other provision of this Agreement to the
contrary, any payments made to the Executive pursuant to this Agreement, or
otherwise, are subject to and conditioned upon their compliance with Section
18(k) of the Federal Deposit Insurance Act (“FDIA”) (12 U.S.C. §1828(k), and the
regulations promulgated thereunder, including 12 C.F.R. Part 359.  Furthermore,
following such termination for Cause, the Executive will not, directly or
indirectly, participate in the affairs or the operations of the Employers.

 

(b)           If Executive is suspended from office and/or temporarily
prohibited from participating in the conduct of the Bank’s affairs by a notice
served under Section 8(e)(3) or 8(g)(1) of the FDIA, 12 U.S.C. § 1818(e)(3) or
(g)(1), the Bank’s obligations under this contract shall be suspended as of the
date of service, unless stayed by appropriate proceedings.  If the charges in
the notice are dismissed, the Bank may in its discretion (i) pay Executive all
or part of the compensation withheld while their contract obligations were
suspended; and (ii) reinstate (in whole or in part) any of the obligations which
were suspended.

 

(c)           If Executive is removed and/or permanently prohibited from
participating in the conduct of the Bank’s affairs by an order issued under
Section 8(e)(4) or 8(g)(l) of the FDIA, 12 U.S.C. § 1818(e)(4) or (g)(l), all
obligations of the Bank under this contract shall terminate as of the effective
date of the order, but vested rights of the contracting parties shall not be
affected.

 

(d)           If the Bank is in default as defined in Section 3(x)(l) of the
FDIA, 12 U.S.C. § 1813(x)(l) all obligations of the Bank under this contract
shall terminate as of the date of default, but this paragraph shall not affect
any vested rights of the contracting parties.

 

12

--------------------------------------------------------------------------------


 

(e)           All obligations of the Bank under this contract shall be
terminated, except to the extent determined that continuation of the contract is
necessary for the continued operation of the institution, by the Federal Deposit
Insurance Corporation (“FDIC”), at the time the FDIC enters into an agreement to
provide assistance to or on behalf of the Bank under the authority contained in
Section 13(c) of the FDIA, 12 U.S.C. § 1823(c).

 

23.          Entire Agreement.  This Agreement embodies the entire agreement
between the Employers and the Executive with respect to the matters agreed to
herein.  All prior agreements between the Employers and the Executive with
respect to the matters agreed to herein are hereby superseded and shall have no
force or effect.

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.

 

 

PACIFIC PREMIER BANCORP, INC.

 

 

 

 

 

By:

/s/ Steven R. Gardner

 

 

Name: Steven R. Gardner

 

 

Title: President and Chief Executive Officer

 

 

 

 

Address:

 

 

 

17901 Von Karman Avenue

 

Suite 1200

 

Irvine, California 92614

 

 

 

 

 

PACIFIC PREMIER BANK

 

 

 

 

 

By:

/s/ Steven R. Gardner

 

 

Name: Steven R. Gardner

 

 

Title: President and Chief Executive Officer

 

 

 

 

Address:

 

 

 

17901 Von Karman Avenue

 

Suite 1200

 

Irvine, California 92614

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

By:

/s/ E. Allen Nicholson

 

 

Name: E. Allen Nicholson

 

 

 

 

Address:

 

 

 

 

 

--------------------------------------------------------------------------------


 

Attachment A

 

MUTUAL AGREEMENT TO ARBITRATE DISPUTES

 

THIS MUTUAL AGREEMENT TO ARBITRATE DISPUTES (“Arbitration Agreement”) is made as
of this        day of  May, 2015, by and between Pacific Premier Bancorp, Inc.,
a Delaware corporation (the “Company”), Pacific Premier Bank, a
California-chartered commercial bank (the “Bank” and together with the Company,
the “Employers”), and E. Allen Nicholson (the “Executive”).  (The Executive and
the Employers may be referred to collectively as the “parties” or individually
as the “party.”)  Reference is made to that certain Employment Agreement, dated
as of the date hereof, between the Executive and the Employers (the “Employment
Agreement”), into which the terms of this Arbitration Agreement are hereby
incorporated as though set forth therein in their entirety.

 

1.             Any dispute, controversy, or claim (“Claims”) between the parties
arising out of or in any way relating to the employment of the Executive by the
Employers or the Employment Agreement, or the breach thereof, or otherwise
arising out of or relating to the Executive’s employment or the termination of
that employment, or any other matters between the parties, shall be resolved, to
the fullest extent permitted by law, by final and binding arbitration before a
single neutral arbitrator under the Judicial Arbitration and Mediation Services
(“JAMS”) Employment Arbitration Rules and Procedures (the “Rules”) then in
effect, as modified by this Arbitration Agreement.  Unless otherwise provided in
this Arbitration Agreement, the Rules shall apply for all matters related to any
arbitration hereunder, including, but not limited to, the selection of a neutral
arbitrator; provided, however, that the Rules applicable to class claims in
arbitration shall not apply.  A copy of the Rules is attached hereto and is
incorporated into this Arbitration Agreement by this reference as though set
forth in its entirety.  The parties mutually agree that the venue of the
arbitration shall be in Orange County, California, and both parties hereby
consent to the jurisdiction of the arbitrator, and to submit to said
jurisdiction, in Orange County, California.

 

2.             The parties waive their rights (a) to proceed before a civil
court, except in the limited circumstances expressly set forth below, (b) to
have a jury trial, and (c) as to wage claims, to proceed before the California
Labor Commissioner, Division of Labor Standards Enforcement.

 

3.             Claims include, without limitation, Claims arising out of or
relating to the construction, interpretation or application of this Arbitration
Agreement.  This Arbitration Agreement applies, without limitation, to disputes
regarding any local, state, or federal administrative, regulatory, statutory,
constitutional or common law Claims, regarding, without limitation, the
employment relationship, trade secrets, unfair competition, compensation,
termination, discrimination, harassment or retaliation; claims arising under the
Uniform Trade Secrets Act, Civil Rights Act of 1964, Americans With Disabilities
Act, Age Discrimination in Employment Act, Family Medical Leave Act, Fair Labor
Standards Act, Executive Retirement Income Security Act, California Fair
Employment and Housing Act, California Family Rights Act, California Labor Code,
California Industrial Welfare Commission Wage Orders, and all other local,
state, or federal administrative, regulatory, statutory, constitutional or
common law claims (excluding workers compensation, state disability insurance,
and unemployment

 

--------------------------------------------------------------------------------


 

insurance claims).  Claims may be brought before an administrative agency but
only to the extent applicable law requires so, and only to the extent applicable
law requires access to such agency despite the existence of an agreement to
arbitrate all claims.  The preceding sentence is intended to apply at least to
charges brought before the Equal Employment Opportunity Commission, the U.S.
Department of Labor, or the National Labor Relations Board.  Nothing in this
Arbitration Agreement shall be deemed to preclude or excuse a party from
bringing an administrative claim before any agency in order to fulfill the
party’s obligation to exhaust administrative remedies before making a claim in
arbitration.  In the event that any person or entity other than the Executive or
the Employers (and its agents, representatives, and executives) may be a party
with regard to any such controversy or claim, such controversy or claim shall be
submitted to arbitration subject to such other person or entity’s agreement. 
Further, in accordance with the Employment Agreement, both parties shall have
the right to seek injunctive relief or other relief for any violation of the
terms and conditions of its provisions as set forth in the Employment Agreement.

 

4.             There shall be no right or authority for any Claims to be
brought, heard or arbitrated as a class, collective, or representative action
except as noted below (“Class Action Waiver”).  Each party expressly intends and
agrees that class, collective or representative actions or procedures and claims
for public benefit shall not be asserted in any civil court or other forum, nor
shall they apply or be permitted in an arbitration pursuant to this Arbitration
Agreement.  Each party shall submit only such party’s own, individual Claims in
arbitration and shall not seek to represent the interests of any other person,
or otherwise seek to assert a claim for public benefit or other representative
claim, including any under the California Unfair Competition Law.  The parties
further agree that this Arbitration Agreement provides the sole and exclusive
manner for resolving Claims between them.  As a limitation on the arbitrator,
each party agrees that any claim that this Class Action Waiver is unenforceable,
unconscionable, void, or voidable shall be determined only by a court of
competent jurisdiction and not by an arbitrator.  Despite the foregoing, nothing
in this Arbitration Agreement shall operate to require the arbitration of any
claim brought under California’s 2004 Private Attorneys General Act (“PAGA”). 
PAGA claims may continue to be brought in a court of law and will not be subject
to this Arbitration Agreement.

 

5.             The party asserting any Claims must make a written demand for
arbitration (a “Demand”) and deliver the Demand to the other party.  The
statutes of limitation otherwise applicable under the law shall apply to any and
all Claims made in any arbitration pursuant to this Arbitration Agreement.

 

6.             The Employers will pay all of the administrative costs of the
arbitration, the fees and expenses of the arbitrator, and other expenses of the
arbitration incurred or approved by the arbitrator.  To the extent allowed by
law, each party is solely responsible for such party’s own costs in connection
with the arbitration as if the Claims at issue had been brought in a court of
law, such as attorneys’ fees and witness fees.  However, if under applicable
law, the Employers are not required to pay all of the arbitrator’s and/or
arbitration fees, such fee(s) will be apportioned between the parties in
accordance with said applicable law, and any disputes in that regard will be
resolved by the arbitrator.

 

16

--------------------------------------------------------------------------------


 

7.             The parties will have the right to conduct civil discovery, bring
dispositive motions, and present witnesses and evidence, and disputes in this
regard shall be resolved by the arbitrator.

 

8.             The arbitrator shall issue a written arbitration decision and
shall include a statement of the essential findings and conclusions upon which
the decision is based.  The award shall be sufficient to allow for limited
judicial review, which may be obtained by either party as available by law.  The
arbitrator may award, if appropriate, damages and other relief or remedies
permitted by law, and each party shall be entitled to recover in arbitration any
and all types of damages and other relief or remedies that would otherwise be
available to a prevailing party if the Claims were brought in a judicial forum
before a jury or court.  Except as expressly limited in paragraph 3 above, the
arbitrator has exclusive authority to resolve any dispute relating to the
applicability or enforceability of this Arbitration Agreement.  However, the
arbitrator may not add to, subtract or modify any of the terms of this
Arbitration Agreement or the policies set forth in any employee handbook of the
Employers.

 

9.             Judgment upon the award rendered by the arbitrator may be entered
in any court having jurisdiction thereof.  The award may be subject to judicial
review as allowed by law or a clear error of law exceeding the arbitrator’s
authority.  This Arbitration Agreement shall be specifically enforceable. 
Except as may be required by court order, no party or arbitrator may disclose
the existence, content, or results of any arbitration hereunder without prior
written consent of the parties.

 

10.          Either party hereto may pursue an action in a court of competent
jurisdiction for the purpose of obtaining a temporary restraining order or
preliminary injunction in furtherance of their agreement to arbitrate, such as a
court action to decide the enforceability or revocability of this Arbitration
Agreement or any portion thereof, or in order to preserve the status quo and
prevent irreparable damage to either party.

 

11.          This Arbitration Agreement, together with the Employment Agreement,
constitute  the complete agreement of the parties on the subject of arbitration
of disputes regardless of any changes that may occur to any policies, programs,
or benefits outlined in any employee handbook provided to the Executive.  This
Arbitration Agreement will remain effective and may not later be modified or
altered except by writing signed by each Employer’s President and the
Executive.  This Arbitration Agreement shall survive the termination of the
Executive’s employment.

 

12.          If any portion of this Arbitration Agreement is determined to be
invalid or unenforceable, the parties hereto desire that such invalidity or
unenforceability shall not affect the remainder of this Arbitration Agreement,
and to this end, this Arbitration Agreement’s terms are declared to be
severable.  If any applicable Rule is adjudged to be unenforceable, in whole or
in part, such adjudication shall not affect the validity of this Arbitration
Agreement or the remaining applicable Rules.  This Arbitration Agreement is
governed by the Federal Arbitration Act, 9 U.S.C. §1 et seq., except with regard
to the parties’ limited appeal rights, and applicable state law consistent
therewith.

 

17

--------------------------------------------------------------------------------


 

EACH PARTY ACKNOWLEDGES AND AGREES THAT SUCH PARTY HAS CAREFULLY READ THIS
ARBITRATION AGREEMENT AND UNDERSTANDS ITS TERMS, AND ENTERS INTO THIS
ARBITRATION AGREEMENT VOLUNTARILY AND KNOWINGLY AND NOT IN RELIANCE ON ANY
PROMISES OR REPRESENTATIONS OTHER THAN THOSE CONTAINED IN THIS ARBITRATION
AGREEMENT, AND THAT SUCH PARTY IS LEGALLY BOUND BY THIS ARBITRATION AGREEMENT. 
EACH PARTY ACKNOWLEDGES AND AGREES THAT SUCH PARTY WAS PROVIDED THE OPPORTUNITY
TO CONSULT WITH COUNSEL OF SUCH PARTY’S OWN CHOICE.  EACH PARTY AGREES TO
RESOLVE ALL CLAIMS BY FINAL AND BINDING NEUTRAL ARBITRATION PURSUANT TO THIS
ARBITRATION AGREEMENT AND HEREBY WAIVES (AND AGREES TO TAKE ANY ADDITIONAL
NECESSARY ACTION THAT MAY BE REQUIRED TO WAIVE) ANY STATUTORY, COMMON LAW OR
CONSTITUTIONAL RIGHTS SUCH PARTY MAY HAVE TO A JURY OR COURT TRIAL, OR TRIAL
BEFORE ANY ADMINISTRATIVE AGENCY OR TRIBUNAL.  EACH PARTY KNOWINGLY AND
VOLUNTARILY WAIVES ANY RIGHT TO CLASS, REPRESENTATIVE, AND COLLECTIVE PROCEDURES
EXCEPT AS LIMITED IN PARAGRAPH 4 ABOVE.  EACH PARTY ACKNOWLEDGES THAT THIS
ARBITRATION AGREEMENT IS A CONDITION OF ANY OBLIGATIONS OF THE BANK UNDER THE
EMPLOYMENT AGREEMENT.

 

IN WITNESS WHEREOF, the Executive and the Employers have caused this Arbitration
Agreement to be duly executed as of the day and year first above written.

 

PACIFIC PREMIER BANCORP, INC.

 

 

 

By:

 

 

 

Name: Steven R. Gardner

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

PACIFIC PREMIER BANK

 

 

 

By:

 

 

 

Name: Steven R. Gardner

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

E. Allen Nicholson

 

 

18

--------------------------------------------------------------------------------